Ellsworth, J.
As this is an action on an award of arbitrators for a certain sum of money due the plaintiff by the award, there can obviously be no objection in itself to proving both the submission and the award; and none is made to the admission of the award except that it is not under seal. But a seal is never necessary to an award of arbitrators, unless required by the terms of the submission, and in certain cases in this state byá positive statute, as where the “ right, title or boundaries of real estate ” are involved, which is not ■ the case here.
Nor does the rule that an agent can not bind his principal by a sealed contract (where a seal is indispensable) without authority under seal, have any application to the case, because a seal here was of no importance. It added nothing to the force or effect of the submission. And had it been necessary under the common law rule alluded to, yet the submission here was subsequently ratified by the principal, by his petition in the superior court to have it amended and enforced. And *576certainly the defendant’s testator could have nothing to object after he had proceeded under the submission to have his case heard by the arbitrators and had taken his chance of an award in his favor, and had in fact received the benefit of the submission. These acts of his most clearly created an equitable estoppel, which he can not successfully resist. To us it seems clear that neither party to the award can be heard to deny that there was a preceding submission obligatory upon both of them.
Much was said on the argument as to the necessity of a submission in this case under seal, because it was a submission of a right in a lease and therefore a right in land. But this is clearly an erroneous view of the subject-matter of the submission. No right in land was submitted to the arbitrators or involved in the award, but simply the amount of remuneration to which the plaintiff was entitled for relinquishing one year of his lease, such relinquishment having been absolutely agreed on by the parties.
The submission, it is true, concludes with the general clause, “ and shall settle all matters of every kind and description between the parties ; ” but of course this includes such matters only as could be legally submitted and tried under such a submission, and the award tells us what these were, and none of them were of a character to require a sealed submission.
The proceedings before the justice, to get possession of the leased premises, by summary process, were clearly irrelevant, and were properly excluded by the court. Neither these proceedings, nor the plaintiff’s possession of the premises, though even that in fact had terminated before the first day of April, could have any bearing upon the plaintiff’s cause of action, which is the award of damages in his favor for giving up a portion of his lease. Had he not actually left the premises, the award would still be binding on the defendant’s testator.
We do not advise a new trial.
In this opinion the other judges concurred.
New trial not advised.